Case 1-19-44827-cec Doc 39 Filed 12/04/19 Entered 12/04/19 16:22:33
Case 1:19-cv-06297-WFK Document1 Filed 12/09/19 Page 1 of 6 PagelD #: 1

Official Form 416A (12/15)

Form 416A. CAPTION fag ii, mle vor
Toy

OF 5 NE OUR,

United States Bankruptcy C Court - YORK

Eastern District Of New York

Rodney Randolph Washington

 

 

 

 

In re ,

[Set forth here all names including married,

maiden, and trade names used by debtor within

the last 8 years.]

Case No.
Debtor 1-19-44827-cec
Address 17 Virginia Pl
Brooklyn, NY 11213

Last four digits of Social-Security or Individual Chapter
Tax- Payer-Identification (ITIN) No(s)., (ifany); __ 7868 13
Employer's Tax Identification No(s). (if any):

 

 

 

[Designation of Character of Paper]

 

NOTICE OF APPEAL
Case 1-19-44827-cec Doc 39 Filed 12/04/19 Entered 12/04/19 16:22:33

Official Form 417A (12/18)

[Caption as in Form 416A, 416B, or 416D, as appropriate]
NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s

1. Name(s) of appellant(s): Rodney Randolph Washington

 

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this

appeal:

For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in an
CO plaintit adversary proceeding.

( Defendant ©] Debtor

C) Other (describe) O) creditor

O) Trustee
C2 Other (describe)

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from: ORDER GRANTING TERMINATION OF THE STAY
AND IN REM RELIEF FROM THE AUTOMATIC STAY

2. State the date on which the judgment, order, or decree was entered: _Nov. 22, 2019

Part 3: identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):

 

1. PartyWelis Fargo Bank NAA ttorney: Frankel, Lambert, Weiss, Weisman & Gordon, LLP
H an 53 Gibson St.
Bay Shore, NY 11706
631-969-3100

 

 

 

2. Party; Chapter 13 Trusteenttormey, Michael J. Macco
2950 Express Drive South, Suite 109
Islandia, NY 11749
631-549-7900
3. Office of the United States Trustee
U.S. Gederal Office Building
201 Varick St., Suite 1006
New York, NY 10014
4. Willa Grant
Address unknown

 

 

 

Official Form 417A Notice of Appeal and Statement of Election page 1
Case 1-19-44827-cec Doc 39 Filed 12/04/19 Entered 12/04/19 16:22:33

Part 4: Optional election to have appeal heard by District Court (applicable only in

certain districts)

lf a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

@ Appellant(s) elect to have the appeal heard by the United States District Court rather than by
the Bankruptcy Appellate Panel.

Part 5: Sign below

Jee : Date: December 04, 2019

Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

 

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
Rodney Washington, Pro Se
17 Virginia Pl
Brook] yn, NY_11213
91 7—-868-5394

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]

Official Form 417A Notice of Appeal and Statement of Election page 2
Case 1-

38 44 (Rev. 09/19)

19-44827-cec

Doc 39 Filed 12/04/19 Entered 12/04/19 16:22:33

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local mles of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I.

(a) PLAINTIFFS

Rodney Randolph Washington, Pro Se

(b) County of Residence of First Listed Plaintiff Kings

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
17 Virginia Place
Brooklyn, NY 11213
917-868-5394

NOTE:

53 Gibson St.

 

DEFENDANTS
Wells Fargo Bank N.A./HSBC Bank USA

Attorneys (If Known)
Frankel, Lambert, Weiss, Weisman & Gordon, LLP

Bay Shore, NY 11706

County of Residence of First Listed Defendant

Suffolk

(IN U.S. PLAINTIFF CASES ONLY)

631-969-3100

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

TY. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only)

and One Bex for Defendant}

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

OL U.S. Government %3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Xl © 21 Incorporated or Principal Place gq4a 04
of Business In This State
O2 US. Government 4 Diversity Citizen of Another State © 2 © 2 Incorporated and Principal Place go5 a5
Defendant (Indicate Citizenship af Parties in tem I) of Business In Another State
Citizen or Subject of a O23 © 3. Foreign Nation 96 16
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code 20g.
L CONTRACT. TORTS FORFEITURE/PENALTY: BANKRUPTCY. OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY {4 625 Drug Related Scizure iX 422 Appeal 28 USC 158 f1 375 False Claims Act
© 120 Marine © 310 Airplane 365 Personal Injury - of Property 21 USC 881 | (9 423 Withdrawal O 376 Qui Tam (31 USC
C1 130 Miller Act 7 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
€1 140 Negotiable Instrument Liability C7 367 Health Care/ € 400 State Reapportionment
C1 150 Recovery of Overpayment {17 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS JO 480 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights 430 Banks and Banking
C1 151 Medicare Act C1) 330 Federal Employers’ Product Liability 830 Patent 1 450 Commerce
152 Recovery of Defaulted Liability fJ 368 Asbestos Personal 3 835 Patent - Abbreviated 1 460 Deportation
Student Loans ©7340 Marine Injury Product New Drug Application [| (1 470 Racketeer Influenced and
(Excludes Veterans} © 345 Marine Product Liability 840 Trademark Corrupt Organizations
{7 153 Recovery of Overpayment Liability PERSONAL PROPERTY TABOR SOCIAL SECURITY: 2 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle 0) 370 Other Fraud © 710 Fair Labor Standards C1 861 HIA (1395f) (15 USC 1681 or 1692)
{ 160 Stockholders’ Suits © 355 Motor Vehicle €) 371 Troth in Lending Act © 862 Black Lung (923) C3 485 Telephone Consumer
© 190 Other Contract Product Liability CF 380 Other Personal O 720 Labor/Management C1 863 DIWC/DIWW (405(g)) Protection Act
11 195 Contract Product Liability | {1 360 Other Personal Property Damage Relations 1] 864 SSID Title XVI {7 490 Cable/Sat TV
O) 196 Franchise Injury C1 385 Property Damage C1 740 Railway Labor Act 0 865 RSI (405{g)) C1 850 Securities/Commodities/
7 362 Personal Injury - Product Liability £7751 Family and Medical Exchange
Medical Malpractice Leave Act C1 890 Other Statutory Actions
L: REAL PROPERTY: CIVIE: RIGHTS PRISONER PETITIONS |) 790 Other Labor Litigation FEDERAL ‘TAX SUITS €1 891 Agricultural Acts
J 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement {1 870 Taxes (U.S. Plaintiff C1 893 Environmental Matters
0) 220 Foreclosure 0] 441 Voting C) 463 Alien Detainee Income Security Act or Defendant) (1 895 Freedom of Information
C1 230 Rent Lease & Ejectment €) 442 Employment {7 510 Motions to Vacate © 871 IRS—Third Party Act
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 C1 896 Arbitration
(1 245 Tort Product Liability Accommodations 1 530 General C1 899 Administrative Procedure
£) 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
© 446 Amer. w/Disabilities -| (1 540 Mandamus & Other | 465 Other Immigration £1 950 Constitutionality of
Other 1 $56 Civil Rights Actions State Statutes

 

CF 448 Education

 

CF 555 Prison Condition

CI 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 6 Multidistrict
Litigation -
Transfer

{1 8 Multidistrict
Litigation -
Direct File

{12 Removed from

21 Original
State Court

Proceeding

O 3 Remanded from
Appellate Court

0 4 Reinstated or
Reopened

O 5 Transferred from
Another District
(specify)

Gie US ey Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION

Brief description of cause: . .
Court error on facts and Law in Removal of Automatic Stay.

 

 

 

 

 

 

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIII. RELATED CASE(S) s
(See instructions):
IF ANY seven" ODGE DOCKET NUMBER ee
DATE SIGNATURE OF ATTORNDY OF RECORD
12/04/2019 ff? .
FOR OFFICE USE ONLY
APPLYING IFP JUDGE MAG. JUDGE

RECEIPT # AMOUNT
Case 1-19-44827-cec Doc39 Filed 12/04/19 Entered 12/04/19 16:22:33
Case I-19-44827-cec Dot37~ Filed 11/21/T9 ~~ Entered1/22/19 154.7:37

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

(00 Oe xX
IN RE: CASE NO.: 19-44827-cec
Rodney Randolph Washington, CHAPTER 13

Debtor. Chief Judge: Hon. Carla E. Craig
a en rt a eae em nn He Ott St SAF OY A A th A et StH Hk x

ORDER GRANTING TERMINATION OF THE STAY
AND IN REM RELIEF FROM THE AUTOMATIC STAY

On November 12, 2019, the Motion (the Motion”) of Wells Fargo Bank N.A. as servicing
agent for HSBC Bank USA, National Association as Trustee for Nomura Asset Acceptance
Corporation, Mortgage Pass-Through Certificates, Series 2006-AR2 (“Movant”) came before the
Court, for relief from the automatic stay with respect to the real property known as 17 Virginia
Place, Brooklyn, New York 11213 (‘Property’). This Court having considered the evidence
presented and with good cause appearing therefore, it is hereby

ORDERED, that the automatic stay in effect pursuant to 11 U.S.C. §362(a) be, and is
hereby, terminated pursuant to 11 U.S.C. §362(d)(1) and (d)(2) as to Movant, its agents, successors
and/or assigns in interest, so that Movant, its agents, successors and/or assigns in interest, may
take any and all action under applicable state law to exercise its remedies against the Property; and
it is further

ORDERED, that the automatic stay is terminated, pursuant to 11 U.S.C. §362(d)(4), with
respect to the Property, so that Movant, its agents, successors and/or assigns may pursue its rights
under applicable state law to exercise its remedies against the Property, and it is further

ORDERED, that pursuant to 11 U.S.C. §362(d)(4), the Court finds that the filing of the
petition was part of a scheme to delay, hinder, and defraud creditors as to the Property, and its

further
Case 1-19-44827-cec Doc 39 Filed 12/04/19 Entered 12/04/19 16:22:33

Casedne iSOARDIMES BEY led HAAR eR oleate HANS Taa9Ia7 ©

ORDERED, that in accordance with 11 U.S.C. $362(d)(4), if recorded in compliance with
applicable state laws governing notice of interests of liens in real property, any other case filed
under the Bankruptcy Code purporting to affect the Property filed not later than 2 years after the
date of the entry of this order by the Court, by anyone including but not limited to Rodney
Randolph Washington and Willa Grant, shall not operate as an automatic stay affecting the

Property.

GE Cavs

Carla E. Craig
United States Bankruptcy J Te

 

Dated: Brooklyn, New York
November 21, 2019

 
